MOISE, Justice (dissenting). In State ex rel. State Highway Commission v. Mauney, 76 N.M. 36, 411 P.2d 1009 (1966), I acquiesced in the result reached by the majority of the court for the announced reason that my objections, stated in three dissents (State ex rel. State Highway Commission v. Silva, 71 N.M. 350, 378 P.2d 595 (1962); State ex rel. State Highway Commission v. Danfelser, 72 N.M. 361, 384 P.2d 241 (1963), and State ex rel. State Highway Commission v. Lavasek, 73 N.M. 33, 385 P.2d 361 (1963)) had proved fruitless, and I was accordingly forced to accept the contrary conclusion announced by the majority as the law of this state. Notwithstanding my recognition of the law as announced, I am once again moved to express my disagreement in the instant case because of the application of those rules. In my dissent in Danfelser, supra, I stated: “The question which they do not answer is by what method do they determine that an abutting landowner who has been deprived of direct access to the express portion of a highway, previously enjoyed by him, has or has not suffered compensable damages?” I might have added: “Having determined that certain elements going into value are not compensable, they do not explain by what formula compensation is to be measured in such cases.” In the instant case, an attempt is being made to resolve this question, left unexplained in the previous decisions. As I understand the answer, it amounts, in effect, to a double standard for arriving at just compensation when property rights are taken or damaged through condemnation. I question the legality and constitutionality of the distinctions attempted to be drawn. Reliance is principally placed on some language quoted from Board of County Commissioners of Santa Fe County v. Slaughter, 49 N.M. 141, 158 P.2d 859 (1945). In my dissent in Danfelser, supra, I discussed Slaughter, supra, and attempted to point out why that decision did not apply in the situation there being considered. I repeat what was there stated: “In Slaughter, the following was said by the court: ‘It seems to be the universal holding that where the taking of one’s property is not involved and a highway is relocated and leaves a property owner completely off the new highway, but still with means of entrance and exit, that he has no right to damages for this reason alone.’ “It is true that a literal reading of this language used by the court, if entitled to general application, would deny appellees any recovery in the instant case. However, the Slaughter case did not involve interference or changing of access in any sense. A new road was built on a new location, leaving the property owner’s improvements with the indentical access to the road as it previously existed unchanged in the slightest. Accordingly, it is plain to see that the language used, insofar as appellant would apply it to the instant fact situation, was dicta at best. While in no sense desiring to in any way detract from the holding in Slaughter under the facts of that case, I am not impressed that the language quoted is controlling here. ‘‘Neither does the recognition that compensation is to be paid for loss of value to property because of taking or interference with access mean that damages are being paid for circuity of travel or for loss because of diversion of ' the stream of traffic. Rather, it simply amounts to payment for the difference in the market value of the property before and after taking, or damaging access for public use. I do not see how anything different can be considered as compliance with the requirements of Art. II, Sec. 20, N.M.Const." (Emphasis now supplied). I would now only add that the quotation from Slaughter, supra, relied upon in the opinion of the majority, together with the authority upon which it is based, does not in my view support the decision. As a practical proposition, the conclusion reached by the maj ority here, and the precedent established thereby to be applied in cases to follow, will result in great injustice and deprivation of property without just compensation, in direct violation of Art. II, § 20, N.M.Const. A person who has bought a piece of property in a busy area may find its principal value has evaporated overnight through action of the sovereign in denying direct access to the street — and this, without compensation. I submit, this is a most astonishing result, and one which cannot be reconciled with longstanding concepts of value of property, and of constitutional rights. I venture the thought that persons heretofore recognized as experts in the field will find it most difficult to estimate market value of property when accessibility has been materially changed, if they are denied the right to consider the principal elements which generally are utilized to arrive at value. I want it understood that I am talking only about value of property and the proper method for its determination as announced in Board of Trustees v. B. J. Service, Inc., 75 N.M. 459, 406 P.2d 171 (1965), with which I agree. I am not urging compensation for anything different or additional. Without desiring to extend the discussion, I would again note that the decision here reached cannot be reconciled with a number of our cases: Board of County Comm’rs of Lincoln County v. Harris, 69 N.M. 315, 366 P.2d 710 (1961); Board of Comm’rs of Dona Ana County v. Gardner, 57 N.M. 478, 260 P.2d 682 (1953), as well as the following, decided since Silva, Danfelser and Lavasek, supra: Board of Trustees v. B. J. Service, Inc., 75 N.M. 459, 406 P.2d 171 (1965), and Wheeler v. Board of County Comm’rs of San Juan County, 74 N.M. 165, 391 P.2d 664 (1964). For the reasons stated, I dissent.